 
Exhibit 10.10
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
AMENDED AND RESTATED PLASMA SUPPLY AGREEMENT
 
THIS AMENDED AND RESTATED PLASMA SUPPLY AGREEMENT (this “Agreement”) between
Biotest Pharmaceuticals Corporation, a Delaware corporation, having a place of
business at 5800 Park of Commerce Boulevard NW, Boca Raton, Florida 33487
(“BPC”) and ADMA Biologics, Inc., a Delaware corporation, having a place of
business at 465 Rt 17 South, Ramsey, NJ  07446 (“ADMA”)  shall be effective as
of March 23, 2016 (the “Effective Date”).  BPC and ADMA are each sometimes
referred to herein individually as a “Party” or collectively as the “Parties.”
 
RECITALS
 
WHEREAS, BPC and ADMA are Parties to that certain Plasma Supply Agreement, with
an effective date of June 22, 2012, ( the “Original Agreement”);
 
WHEREAS, BPC and ADMA entered into Amendment No. 1 and Amendment No. 2 to the
Original Agreement, with effective dates of February 25, 2014 and March 25,
2015, respectively, to extend the term of the Original Agreement and amend
certain provisions regarding pricing and volume  (the "Amendments" and together
with the Original Agreement, the “Prior Agreement”); and
 
WHEREAS, BPC and ADMA wish to amend and restate the entirety of the Prior
Agreement and memorialize the amendment of certain revised provisions in the
Prior Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and with the intent to be legally bound hereby,
ADMA and BPC hereby that the Prior Agreement shall be amended and restated in
its entirety as set forth herein, and the parties to this Agreement further
agree as follows:
 
A.
PURCHASE AND SALE OF  PLASMA.

 
1.           TERM OF AGREEMENT.  Unless terminated earlier as provided herein,
the term of the Agreement shall expire on December 31, 2018 (the “Initial
Term”).  The Agreement may be renewed for an additional [***] term upon the
mutual consent of the Parties.  Each Party agrees to notify the other in writing
of its intention to extend, or not to extend, the term of Agreement [***] prior
to the expiration of the term of this Agreement.
 
2.           PRICE AND VOLUMES
 
a.             ADMA NORCROSS PLASMA CENTER (“Norcross Center”)


i.           ADMA and BPC agree that during the term of this Agreement, BPC
shall purchase [***] Plasma produced at the ADMA plasma center, located at 6290
Jimmy Carter Boulevard, Suite 208, Norcross, Georgia (the “Norcross Center”)
that is not collected by ADMA for its own use (“Available Plasma”).
 
ii.           For the period commencing as of the Effective Date of this
Amendment No. 2, and ending [***], BPC’s purchase price from ADMA for Plasma
from the Norcross Center shall be $[***] per liter.
 
iii.           For the period commencing [***], and ending on [***], BPC’s
purchase price from ADMA for Plasma from the Norcross Center, shall be [***]
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
Notwithstanding the foregoing, in no event shall any price [***] unless
otherwise agreed to in writing by the Parties.
 
iv.           For the period commencing [***], the pricing for Plasma from the
Norcross Center shall be [***].  Notwithstanding the foregoing, in no event
shall any price [***] unless otherwise agreed to in writing by the Parties.
 
b.             ADMA MARIETTA PLASMA CENTER (“Marietta Center”)


i.           ADMA and BPC agree that during the term of this Agreement, BPC
shall purchase Plasma from ADMA’s second plasma facility located in Marietta,
Georgia (the “Marietta Center”), in an amount [***], pursuant to the terms and
conditions of the Agreement, provided the Plasma meets BPC’s Specifications, and
is FDA and GHA (German Health Authorities) certified.  Notwithstanding the
foregoing, during the [***] that the Marietta Center is operational, and prior
to ADMA having obtaining GHA certification for the Marietta Center, BPC agrees
to purchase Plasma from the Marietta Center at the levels set forth in the
preceding sentence provided that the Marietta Center has received FDA approval.
 
ii.           For the period commencing as of the Effective Date of this
Amendment No. 2, and ending on [***], BPC’s purchase price from ADMA for [***]
of Plasma from the Marietta Center shall be $[***] per liter.
 
iii.           For the period commencing on [***], and ending [***], BPC’s
purchase price from ADMA for [***] of Plasma from the Marietta Center, will be
[***].  Notwithstanding the foregoing, in no event shall any price [***] unless
otherwise agreed to in writing by the parties.
 
iv.           For the period commencing [***], BPC’s purchase price from ADMA
for Plasma for [***] of Plasma from the Marietta Center, will be
[***].  Notwithstanding the foregoing, in no event shall any price [***] unless
otherwise agreed to in writing by the parties.
 
v.           In addition to the minimum [***] of Plasma, for each year during
the term of the Agreement, ADMA shall offer to sell to BPC and BPC shall
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
purchase, Plasma produced at the Marietta Center [***] (“[***] Plasma”).  For
the period commencing on [***], and ending [***], BPC’s purchase price for the
[***] Plasma from the Marietta Center will be $[***] per liter.
 
vi.           For the period commencing [***], BPC’s purchase price from ADMA
for [***] Plasma from the Marietta Center, will be the [***]. Notwithstanding
the foregoing, in no event shall any price [***] unless otherwise agreed to in
writing by the parties.
 
 
c.
BPC’s purchase price of Plasma from ADMA under this Agreement includes
[***].  Any additional required testing as specified by the FDA (or foreign
equivalent), or due to a change in BPC’s Specifications, will be billed to BPC
at ADMA’s actual costs.

 
3.           PAYMENT TERM
 
Subject to Section C hereof, all Plasma shall be paid for within thirty (30)
days from the date of invoice.  Payments shall become delinquent ten (10) days
after BPC receives notification from ADMA that there is a late payment.  Any
undisputed payments not paid within ten days after BPC receives notification
from ADMA of said late payment shall accrue interest to be paid at the rate of
12% per annum, subject to the maximum allowed by law.  Invoice to be issued upon
shipping from ADMA’s Centers (as defined below). All payments due hereunder to
ADMA shall be sent to ADMA at the times set forth herein by wire transfer to
such accounts as ADMA may designate to BPC.
 
Invoices to BPC will be directed to:


 
Biotest Pharmaceuticals Corporation

 
Accounts Payable

 
5800 Park of Commerce Boulevard NW

 
Boca Raton, Florida  33487

 
Email:­­­­­­­­­­­­­­­­­­­­­­­ ap@biotestpharma.com

 
4.           INSPECTION AND ACCEPTANCE.


a.             BPC and ADMA shall agree in writing upon specifications for
Plasma to be delivered to BPC by ADMA ("BPC's Specifications"). BPC shall
inspect each shipment of Plasma for conformity with BPC’s specifications within
thirty (30) days of the Plasma’s arrival at BPC’s facility.  BPC shall promptly
notify BPC in writing of its determination of any non-conformity of the Plasma
with BPC Specifications (“Non-conformity Notice”).


b.             If a Non-conformity Notice is received by ADMA, the Parties shall
meet to determine whether such Plasma meets the BPC Specifications. If it is
determined that the Plasma does not meet the BPC Specifications, ADMA shall
replace any non-conforming Plasma, as promptly as possible, taking into account
the time required to produce such quantities of Plasma. In the event the Parties
fail to agree whether or not any given shipment of Plasma conforms with the BPC
Specifications, then the matter will be promptly referred to an independent
expert agreed in good faith by the Parties, whose decision shall be binding on
the Parties.  The cost of referral to the expert will be borne by the Party
determined to have been in error as to conformity, or lack thereof, with the BPC
Specifications.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]


c.             For each shipment of Plasma delivered, ADMA shall provide BPC
with a quality certificate and other industry standard documents required by
regulatory authorities relating to the Plasma.


5.           SHIPMENT TERMS.  Delivery of Plasma shall be [***].  ADMA will
invoice BPC for the Plasma at time of delivery to RxCrossroads.  [***].
 
However, a surcharge may be allowed, with BPC’s written approval, when fuel
prices exceed [***] of the cost of fuel over the prior year.  ADMA will submit
fuel prices per gallon effective on a date ten calendar days prior to the
requested price increase.  Accordingly, ADMA will offer a reduced rate to the
BPC when fuel prices decrease below the [***] variance.
 
B.
QUALITY OF  PLASMA.

 
 
1.
All Plasma sold under this Agrement by ADMA to BPC shall meet BPC’s
Specifications.

 
 
2.
ADMA shall supply to BPC for the Initial Term, and any extensions thereof,
Plasma to be derived from automated plasmapheresis procedures conducted at the
ADMA plasma collection centers listed on Exhibit A (each, a "Center" and
together the "Centers").  ADMA warrants that each Center is FDA approved and
IQPP certified.

 
 
3.
Upon BPC’s application to the German Health Authority (“GHA”), ADMA shall use
best efforts to take all necessary steps as soon as possible to become compliant
with the GHA regulations and receive certification from the GHA.

 
 
4.
ADMA and BPC shall execute a mutually agreeable Quality Agreement within thirty
(30) days  of the Effective Date.

 
 
5.
BPC shall bear the expense of unusable Plasma due to a recall or look back, or
the destruction of any Plasma due to post-donation “look back” issues in
accordance with FDA regulations and guidance, after the date of shipment of
Plasma to RxCrossroads.



 
6.
BPC shall have the right to conduct periodic inspections of ADMA’s centers and
facilities dealing with the Plasma at times mutually agreeable to the parties.
Such inspections shall be limited to matters directly related to this Agreement
and shall be conducted in conformance with generally accepted industry
practices.  BPC will provide ADMA with not less than thirty (30) days’ notice
prior to any of its inspections, unless mutually agreed otherwise by the
parties. Upon receipt of BPC’s audit report, ADMA shall have thirty (30) days to
send a response to BPC, outlining the corrective actions that ADMA will take at
its expense, to correct the audit deficiencies.  Further, ADMA agrees to provide
BPC with copies of all written reports (including FDA 483’s) and correspondence
between ADMA and any governmental agency regarding any such inspection or review
of records within thirty (30) days of (i) receipt of any such report or
correspondence from the governmental agency or (ii) the issuance or delivery of
any response or correspondence by ADMA; provided, however, that in the event the
report or correspondence relates to a serious problem that could affect the
continuous supply, or quality of the Plasma, then ADMA agrees to use all
reasonable efforts to notify BPC within five (5) days of receipt of such report
or correspondence and to provide BPC with a copy of such report or
correspondence.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
C.           LIMITED WARRANTY.  ADMA represents and warrants to BPC that the
Plasma has been collected and produced in accordance with BPC Specifications and
BPC approved SOP’s.  ADMA represents, warrants and agrees that any and
all  Plasma shall be collected, produced and delivered in accordance with all
local, state and national laws, regulations and requirements.  BPC shall have
all rights and remedies available to it under this Agreement and shall not be
obligated to buy or pay for any  Plasma which does not, in all respects, comply
with the BPC Specifications and applicable law, rules and regulations and as
otherwise required by this Agreement, provided BPC must submit notification of
rejection within thirty (30) days of receipt of such  Plasma.  This warranty
shall be further limited by the expiry of the  Plasma and shall not apply to any
expired  Plasma.



 
 
D.
MISCELLANEOUS.

 
1.           CONFIDENTIALITY.
 
The Parties agree to maintain the confidentiality of the contents of this
Agreement and the dealings between the Parties with the same degree of care as
they use to protect their own proprietary, confidential or trade secret
information.  The Parties shall not disclose to any third party any confidential
information received from the other hereunder without that other Party’s prior
written consent and shall use it only for the purpose of this Agreement.  The
Parties agree to hold the name and location of any and all testing labs and
facilities as well as names of key personnel at the testing labs as confidential
information. Said obligation of secrecy shall not apply to any information which
(a) was in the public domain at the time of its disclosure or thereafter becomes
part of the public domain by publication or otherwise subsequent to the time of
disclosure under this Agreement through no fault of the receiving party; or (b)
was known to the receiving party or in its possession prior to or at the time of
disclosure as shown by written records; or (c) is independently developed by the
receiving party without use of the other Party’s confidential information as
shown by written documentation; or (d) is disclosed with the written approval of
the disclosing party; or (e) is rightfully furnished to the receiving party by a
third party having the authority to disclose such confidential information
without restrictions; or (f) is disclosed by law or regulation or in response to
a valid order of a court or other governmental body, or is required for
registration of a product by competent authorities, but only to the extent of
and for the purpose of such law, regulation, order or registration, and only if
the receiving party first notifies the disclosing party of the required
disclosure and permits the disclosing party, at its expense, to seek an
appropriate legal remedy to maintain the information in secret.
 
The above obligations shall survive the termination of this Agreement and shall
continue with respect to donor information without limit of time and in respect
of other confidential information for a period of five (5) years.
 
2.           RELATIONSHIP OF THE PARTIES.   The relationship between ADMA and
BPC during the term of this Agreement, including extensions and renewals, is
strictly that of buyer and seller.  Neither Party is in any way the legal
representative, agent, joint venturer nor partner of the other for any purpose
whatsoever nor neither has any control or authority whatsoever to bind the other
Party or any other person with respect to the other Party.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
3.           INDEMNIFICATION.  ADMA and BPC hereby indemnify and agree to hold
harmless each other and their respective affiliates, agents, employees, officers
and directors, from and against any and all third party claims, losses,
liabilities, damages, reasonable attorneys’ fees, costs and expenses
(hereinafter “Claims”) which may be sustained by and/or claimed against the
other Party by virtue of their negligent acts, negligent omissions or the
negligent handling or furnishing of materials or performance of services
rendered by the other Party, the willful misconduct by the other Party or its
officers, employees or agents or any representation, warranty or agreement
contained in this Agreement being breached, untrue or materially misleading, by
omission or otherwise.  Said indemnification will be capped at the dollar value
of Plasma purchased in the year in which the relevant claim arises.  The
indemnifying party’s liability shall be reduced to the extent any such Claims
arise as a result of the indemnified party’s own conduct or negligence. To the
extent Plasma is being used to manufacture Product to be used in research or for
commercial purposes, BPC specifically shall indemnify and hold harmless ADMA,
its affiliates, directors, officers, agents and employees, from any and all
liability, loss or damages, including reasonable attorneys’ fees they may suffer
as the result of claims, demands, costs or judgments against them caused or
contributed to by the Product or any procedure required by the research protocol
or related to the commercial sale of such product, if such liability, loss or
damages are not directly caused or contributed to by such Plasma.
 
4.           LIMITATION OF LIABILITY.  IN NO EVENT WILL EITHER PARTY HAVE ANY
LIABILITY FOR ANY LOSS OF INCOME, PROFIT, INTEREST OR SAVINGS BY THE OTHER PARTY
OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES
SUFFERED BY THE OTHER PARTY, ARISING FROM OR RELATED TO THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THE SALE OR USE OF ANY  PLASMA, REGARDLESS OF THE
FORM OF ACTION, AND WHETHER IN CONTRACT, INDEMNITY, WARRANTY OR TORT INCLUDING
WITHOUT LIMITATION STRICT LIABILITY AND NEGLIGENCE OR ANY OTHER LEGAL OR
EQUITABLE GROUNDS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH LOSSES OR DAMAGES. THIS LIMITATION WILL NOT APPLY TO ANY LIABILITY FOR
DAMAGES THAT MAY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A
PARTY.
 
The Party from whom indemnity is sought shall be entitled at its option to
defend or control the defense and/or settlement of any such claim.
 
Each Party shall notify the other of any claim or potential claim or liability
as soon as it becomes aware that such claim, potential claim or liability has
arisen and shall provide to the other, all-reasonable assistance in respect
thereof.
 
5.           INSURANCE.  ADMA and BPC shall each be required to maintain general
and product liability insurance in an amount of Five Million Dollars
($5,000,000).  Before commencing any work hereunder, the Parties shall furnish
certificates evidencing the insurance required by this Section.  The Parties
shall give each other thirty (30) days advance written notice in the event the
insurance required by this Section is materially modified, or cancelled or
otherwise terminated for any reason.
 
E.
TERMINATION.

 
1.           In addition to any other remedy it may have, either Party shall
have the right to terminate this Agreement if the other Party fails to remedy
and make good any material default in the performance of any material condition
or obligation under this Agreement within sixty (60) days of written notice
thereof.
 
2.           Upon giving the appropriate written notice, either Party may
terminate this Agreement upon the occurrence of the following event:  a
proceeding under any bankruptcy, reorganization, arrangement of debts,
insolvency or receivership law is filed by or against the other Party, and is
not dismissed or stayed within sixty (60) days, or a receiver or trustee is
appointed for all or a substantial portion of the assets of the other Party, or
the other Party makes an assignment for the benefit of its creditors or becomes
insolvent.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
3.           Upon termination of this Agreement, BPC must pay for any  Plasma
already delivered to BPC.  Notwithstanding anything to the contrary set forth
herein, the Parties’ obligations under this Agreement in Sections B, C, D, E and
H shall survive the termination of this Agreement to the extent necessary to
give effect to their reasonable intentions.
 
F.
FORCE MAJEURE.

 
1.           Neither Party shall be liable for non-performance caused by
strikes, fires, explosions, Acts of God, riots, civil or international war, acts
of terrorism,  an unexpected downturn in the acceptable donor population
adversely affecting the industry as a whole, inability to obtain  Plasma because
of Force Majeure at the producing location, or any other similar or dissimilar
cause beyond the reasonable control of either Party which renders the
performance of a Party’s obligations so difficult or costly as to make such
performance commercially unreasonable.  The affected Party shall immediately
inform the other of such occurrences and the termination thereof.
 
2.           Upon giving notice to the other Party, a Party affected by an event
of Force Majeure shall be released without any liability on its part from the
performance of its obligations under this Agreement, except for the obligation
to pay any amounts due and owing hereunder, but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure.  Such notice shall include a description of the nature of the
event of Force Majeure, and its cause and possible consequences.  The Party
claiming Force Majeure shall promptly notify the other Party of the termination
of such event.
 
3.           Should the period of Force Majeure continue for more than ninety
(90) days, then the Party not suffering the Force Majeure event may terminate
this Agreement upon giving written notice to the other Party.
 
G.
REMEDIES EXCLUSIVE.

 
1.           The rights and remedies available to ADMA and BPC under this
Agreement among the Parties are exclusive.
 
2.           BPC agrees that all donor information supplied by ADMA and antibody
test results supplied by ADMA are the property of ADMA and that BPC has no right
to share this information with any other Party or use the information for its
own commercial use, but may use the information to comply with regulatory
requirements and for its own record keeping requirements. This information shall
be considered confidential.
 
H.           DISCLOSURES AND PUBLICITY.    Neither ADMA, on the one hand, nor
BPC, on the other hand, shall, without the approval of the other, make any press
release or other public announcement concerning the transactions contemplated by
this Agreement, except as and to the extent that any such Party shall be so
obligated by law, in which case the other Party shall be advised and the Parties
shall use their commercially reasonable efforts to cause a mutually agreeable
release or announcement to be issued; provided, however, that the foregoing
shall not preclude communications or disclosures necessary to implement the
provisions of this Agreement or to comply with the accounting and disclosure
obligations of the Securities and Exchange Commission (“SEC”) or the rules of
any stock exchange or NASDAQ.   Notwithstanding any contrary term contained in
the confidentiality provisions of this Agreement, to the extent that either
Party determines that it or the other Party is required to file or register this
Agreement, a summary thereof, or a notification thereof, and/or descriptions
related thereto, to comply with the requirements of an applicable stock
exchange, SEC regulation, or any Governmental Authority, including the SEC, or
to enable either Party to obtain debt or equity financing, such Party shall use
its best efforts to provide the maximum amount of advance written notice of any
such required disclosure to the other Party, to the extent practicable, with a
minimum advance notice period of three (3) business days.  Prior to making any
such filing, registration or notification, the Parties shall consult with
respect thereto regarding confidentiality.  The Parties shall cooperate, each at
its own expense, in such filing, registration or notification, including such
confidential treatment request, and shall execute all documents reasonably
required in connection therewith.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
I.           ASSIGNMENT.  Neither Party shall assign this Agreement or any of
its rights or obligations hereunder without the express written consent of the
other Party, except as hereinafter provided.  Any such consent shall not be
unreasonably withheld.  With notice to the other Party, either Party without the
other Party’s consent may assign this Agreement to (i) its affiliate, or (ii) a
successor to all or substantially all of the assets relating to the business of
that Party which is involved in the fulfillment of its obligations under this
Agreement, which shall expressly assume in writing the performance of all of the
terms and conditions of this Agreement then to be performed by such successor as
if it were named herein as a Party.
 
J.           NOTICES.   All notices, demands, requests, consents or approvals
required under this Agreement must be in writing and delivered personally to the
Party or sent by overnight courier service or facsimile, addressed to such Party
as set forth below (or to such other address or facsimile number as such Party
may hereafter specify for the purpose by notice to the other Party hereto):
 
 
To BPC:
Ileana Carlisle

 
Chief Executive Officer

 
Biotest Pharmaceuticals Corporation

 
5800 Park of Commerce Boulevard NW

 
Boca Raton, FL   33487

 
Fax: 561-989-5889

 
 
With a copy to:

 
Legal Department

 
Biotest Pharmaceuticals Corporation

 
5800 Park of Commerce Boulevard NW

 
Boca Raton, FL   33487

 
Fax: 561-989-5517

 
 
To ADMA:
Adam Grossman

 
Chief Executive Officer

 
ADMA Biologics, Inc.

 
465 Rt 17 South

 
Ramsey, NJ  07446

 
Fax: 201-478-5552

 
 
With a copy to:

 
General Counsel

 
ADMA Biologics, Inc.

 
465 Rt 17 South

 
Ramsey, NJ  07446

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
All notices, requests, consents and other communications hereunder shall be
deemed to have been properly given (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such Party set forth above, (b)
if made by facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise, (c) if sent by overnight
courier, on the next business day following the day such notice is delivered to
the courier service, or (d) if sent by registered or certified mail, on the
fifth business day following the day such mailing is made.
 
K.           INTEGRATION; EFFECT OF AMENDMENT.  This Agreement, including all
attachments, schedules or other agreements specifically incorporated by
reference, constitute the entire agreement among the Parties with respect to the
subject matter of this Agreement and supersede any and all other prior written
or oral agreements, understandings, negotiations or discussions among the
Parties with respect to the subject matter of this Agreement.  This Agreement
may not be modified or amended in any respect except by an instrument in writing
signed by both of the Parties.
 
L.           CHOICE OF LAW.  This Agreement shall be governed by, and construed
under laws of the State of Delaware, without regard to its conflict of laws
principles.
 
M.           REPRESENTATIONS AND WARRANTIES.  Each party hereto hereby
represents and warrants to the other as follows:  (i) each party hereto has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby, (ii) the execution and delivery of this
Agreement and the consummation by such party of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of such
party, (iii) this Agreement has been duly and validly executed and delivered by
such party and constitutes the valid and binding obligation of such party,
enforceable against such party in accordance with its terms and (iv) the
execution and delivery of this Agreement and the consummation by such party of
the transactions contemplated hereby does not and will not (a) require the
consent of or registration with, any court, federal state, local or foreign
governmental or regulatory body, or (b) constitute a default (with or without
notice or lapse of time, or both) under or conflict with any contract, agreement
or order to which such party is a party or by which such party or any of its
properties or assets is subject or bound.
 
N.            ENTIRE AGREEMENT.  This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.  The Prior Agreement shall be deemed amended
and restated and superseded and replaced in its entirety by this Agreement, and
the Prior Agreement shall be of no further force or effect.  BPC and ADMA hereby
expressly consent and agree to this amendment and restatement of the Prior
Agreement.
 
[Remainder of Page Left Intentionally Blank]
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first written above.
 
ADMA Biologics, Inc.
 
By: /s/ Adam S. Grossman
 
Name: Adam S. Grossman
 
Title: President and Chief Executive Officer
 
Date: March 23, 2016
Biotest Pharmaceuticals Corporation
 
By: /s/ Ileana Carlisle
 
Name: Ileana Carlisle
 
Title: Chief Executive Officer
 
Date: March 23, 2016

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
EXHIBIT A
 
ADMA PLASMA CENTERS
 
ADMA BioCenters Georgia Inc
 
Norcross Center
 
6290 Jimmy Carter Boulevard
Suite 208
Norcross, GA 30071
 
Marietta Center
 
3000 Windy Hill Rd., SE
Suite 220
Marietta, GA 30067
 
 
- 11 -

--------------------------------------------------------------------------------